UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2298



JERRY A. HURST,

                                              Plaintiff - Appellant,

          versus


TRW, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1479-A)


Submitted:   May 26, 2004                  Decided:    June 17, 2004


Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se. Carson Hobbs            Sullivan,
MCGUIREWOODS, LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jerry    A.    Hurst     appeals        the   district      court’s    orders

awarding      summary       judgment       to    Defendant        and    denying    Hurst’s

requested     relief.         We    have    reviewed        the   record     and    find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Hurst v. TRW, Inc., No. CA-02-1479-A (E.D.

Va. Apr. 4, 2003; filed May 22, 2003 & entered May 23, 2003; filed

July 28, 2003 & entered July 29, 2003; filed Aug. 18, 2003 &

entered Aug. 20, 2003). We dispense with oral argument because the

facts   and    legal    contentions             are   adequately        presented    in    the

materials     before        the    court    and       argument     would    not     aid    the

decisional process.



                                                                                    AFFIRMED




                                            - 2 -